Order in so far as it directs the examination of defendant before trial through its accountant and its president, and in so far as it directs the production of financial statements and tax reports, modified by striking therefrom the words “ and copies of all financial statements and tax reports made, issued or authorized by the defendant during the period from 1917 to date.” As so modified, the order, in so far as an appeal is taken therefrom, is affirmed, without costs. The examination is to proceed on five days’ notice. No opinion. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.